                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
         v.                                             )       No. 20-03185-CV-S-MDH
                                                        )
 ADRIAN DOWER,                                          )
                                                        )
                 Defendant.                             )


                                              ORDER

       Before the Court is the Government’s Petition to Determine Present Mental Condition of

an Imprisoned Person. (Doc. 1). The Magistrate judge prepared a Report and Recommendation

recommending that Defendant be committed to the custody of the Attorney General pursuant to

18 U.S.C. § 4246. The Report and Recommendation is hereby adopted and it is ORDERED that

Defendant be committed pursuant to § 4246.

       The Report and Recommendation is incorporated herein. On January 5, 2018, after

pleading guilty to four counts of Threatening to Murder a United States Judge, Defendant was

sentenced to imprisonment for time served followed by three years of supervised release by the

United States District Court for the Western District of Washington. While Defendant was serving

that supervised release, he admittedly failed to reside in a residential reentry center and failed to

take medications as prescribed, and on May 20, 2020, the court revoked the supervised release and

sentenced him to 13 months of imprisonment. (Doc. 1-1 at 2.) Since November 22, 2019, he has

been confined at the Medical Center for Federal Prisoners (MCFP) in Springfield, Missouri. In

light of his pending release date, an evaluation under Section 4246 was conducted. Attached to

the petition is the June 16, 2020 Risk Assessment Report of a panel of medical professionals at




         Case 6:20-cv-03185-MDH Document 20 Filed 02/12/21 Page 1 of 4
the MCFP. (Doc. 1-3.)

        The panel evaluated Defendant and concluded that he should be civilly committed under

Section 4246. Id. at 15. They diagnosed him with the mental disease of Schizophrenia, in partial

remission with medication. Id. at 13. He has a lengthy history of delusional beliefs and

hallucinations that the government is controlling him via satellites and computers, which force him

to commit crimes and make him want to harm women and children, as well as bizarre behaviors

such as smearing feces on his face and the walls. Id. at 4-7, 10. Despite compliance with

psychiatric medication since his arrival at the MCFP, Defendant “continues to experience residual

symptoms of psychosis” such as paranoid ideation. Id. at 15. Notably, at his interview with the

panel on April 22, 2020, he became increasingly angry when questioned, yelled at the panel, made

“nonsensical and paranoid-sounding statements,” would not calm down and initially would not

leave the room when directed to do so. Id. at 12-13. During the interview, he denied experiencing

any symptoms of mental illness since 2000, denied any history of violent or threatening behavior

and denied any history of using substances, evidencing his current lack of insight into his mental

illness. Id. at 12, 15.

        The panel also discussed Defendant’s history of violence, including convictions for assault,

robbery of a convenience store, bank robbery and threatening government officials, along with

incidents of hitting a cell mate and spitting feces at staff while in custody. Id. at 8-9, 14.

Furthermore, Defendant’s delusional beliefs and paranoid ideation appear to precipitate his violent

behavior. Id. at 14-15.

        Considering the above risk factors, as well as his “significant history of using illicit drugs

and alcohol,” his history of instability in the community, and his history of poor compliance

with treatment, the panel concluded Defendant “would pose a substantial risk of bodily injury to




          Case 6:20-cv-03185-MDH Document 20 Filed 02/12/21 Page 2 of 4
another person or serious damage to the property of another as a result of his mental illness if he

were to be released” and recommended civil commitment under Section 4246. Id. at 15.

        On Defendant’s motion, John Randall Brandt, Ph.D., Licensed Clinical Psychologist,

attempted to conduct an additional psychological evaluation of Defendant. (Doc. 6.) Dr. Brandt

attempted to conduct an interview, but Defendant left after only a few minutes, Stating “he needs

to be civilly committed.” Id. at 1-2. Based upon this “briefest” clinical interview and a review of

records, Dr. Brandt diagnosed Defendant with schizophrenia. Id. at 6. Noting multiple risk factors,

including Defendant’s history of violence, history of substance use, history of poor

treatment/supervision response, lack of insight, and recent symptoms, he opined that Defendant

is currently unstable, and “when unstable, his risk of dangerousness due to mental illness is

substantial.” Id. at 8. Thus, like the panel, Dr. Brandt concluded that “because of [Defendant’s]

mental disease, his release would create a substantial risk of bodily injury to another person or

serious damage to the property of another, and for which he is in need of custody, care or treatment

in a suitable facility.” Id.

        On January 12, 2021, the undersigned conducted an evidentiary hearing via Zoom video

teleconferencing. (Doc. 15.) Defendant and his attorney, David Mercer, appeared, and the

Government was represented by Shane McCullough. Defendant testified and was asked if he

thinks he has a mental illness, to which he replied, “I don’t experience symptoms.” (Doc. 16 at 3.)

He stated that he is taking medication involuntarily and hasn’t noticed any benefit. Id. at 4.

Defendant said he resides on a locked unit and has had no disciplinary issues. Id. at 4-5. Lastly,

Defendant claimed he would not be a danger if released. Id. at 5.

        Defendant, by counsel, excepts to the Report and Recommendation on that grounds that

there is not clear and convincing evidence that Mr. Dower “is presently suffering from a mental




          Case 6:20-cv-03185-MDH Document 20 Filed 02/12/21 Page 3 of 4
disease or defect as a result of which his release would create a substantial risk of bodily injury

to another person or serious damage to property of another.” (Doc. 18) (citing 18 U.S.C. § 4246).

This Court disagrees. The Risk Assessment Panel and Dr. Brandt agreed that Defendant suffers

from schizophrenia, with persistent paranoid ideation that remains active despite involuntary

medication compliance and causes angry and aggressive behavior. And, due to his poor insight

as to his illness, the likelihood is high that, if released, he would not comply with treatment and

medication and would use substances, resulting in the conclusion that his commitment under

Section 4246 is warranted. Defendant’s testimony evidences his lack of insight and does not alter

these conclusions.

                                         CONCLUSION

       The Report and Recommendation is adopted over Defendant’s objection. It is ORDERED

that Defendant be committed to the custody of the Attorney General in accordance with 18 U.S.C.

§ 4246(d).


       IT IS SO ORDERED.

       Dated: February 12, 2021                                       /s/ Douglas Harpool______
                                                                     DOUGLAS HARPOOL
                                                                     United States District Judge




         Case 6:20-cv-03185-MDH Document 20 Filed 02/12/21 Page 4 of 4
